DETAILED ACTION
Prosecution Reopened
In view of the Appeal Brief filed on 01 June 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111; or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PATRICK MCATEE/            Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                            
Acknowledgements
This Office Action is in reply to Applicant’s Appeal Brief filed 01 June 2021.  
Claims 1–20 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites (in-part) “obtaining the data from one or more external sources and from searching the corresponding user device of the second user and authenticating the one or more external sources of the data using digital signatures.”
The Examiner has carefully reviewed Applicant’s disclosure and cannot locate sufficient written description support for the above noted limitations. For example, Applicant’s specification discloses “the app 22 can be configured to interrogate the user device 14 to learn about the second user, in the context of answering the request. This can look at the other types of apps installed on the user’s device 14, the accounts such as social media, financial, etc. on the user’s device 14, the user’s behavior on the device 14. Also, interrogating the user device 14 can help answer the question - is the user who they say they are? That is, through analysis of email, text, phone numbers, and social media, on the user device 14, vast amounts of data can be acquired responsive to the request” ([0056]). While this disclosure describes an app 22 interrogating a user device, it does not describe “obtaining the data … from searching the attesting to the authenticity of the attribute’s source and that the attribute has not been modified or tampered with by using a digital signature, there is not a description of “authenticating the one or more external sources of the data using digital signatures,” as claimed and interpreted among the surrounding claim language and within the claim as a whole. Furthermore, the specification describes digital signatures with respect to an attribute, the claim recites digital signatures with respect to “the data,” which could include disclosed “collected facts, attributes or other pertinent information” (Spec. [0020]), which is not supported.
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim 1 recites (in-part) “wherein the assurance level is determined based on the data and sources of the data including authenticity of the one or more external sources based on the digital signatures.”
attesting to the authenticity of the attribute’s source and that the attribute has not been modified or tampered with by using a digital signature, there is not a description of “wherein the assurance level is determined based on the data and sources of the data including authenticity of the one or more external sources based on the digital signatures,” as claimed and interpreted among the surrounding claim language and within the claim as a whole.
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “the consent to obtain data” in line 9. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as indefinite.
Claim 20 recites “provide a first request to the trust system, wherein the first request is to a second user with a corresponding user device ….” Claim 20 is indefinite because it is unclear whether the request is sent to the trust system, the second user, or both.
Claim 1 recites “method implemented on a server in a trust system … comprising: … searching the corresponding user device of the second user ….” Claim 1 is indefinite because it is unclear how the “searching” of a user device is “implemented on a server.”
Dependent claims 2–10 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 112 as indefinite.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–20 are rejected under 35 U.S.C. § 103 as being unpatentable over Ross (US 2010/0050233 A1), in view of Official Notice, and alternatively in view of Landis et al. (US 2011/0106610 A1) (“Landis”).
As per claim 1, Ross discloses a computer-implemented method implemented on a server in a trust system communicatively coupled to a plurality of user devices via the Internet, comprising:
receiving a first request from a first user with a corresponding user device, wherein the first request is to obtain an answer to a question related to a second user and a level of online trust to be afforded to the second user by the first user ([0028] [0030] [0039]);
providing a second request to the second user with a corresponding user device for consent to determine the answer and the level of online trust, and for data acquisition related to determining the answer and the level of online trust ([0040] [0044]);
performing data acquisition responsive to the consent to obtain data including obtaining the data from one or more external sources and from searching the corresponding user device of the second user and, wherein the data includes at least one of facts, attributes, and other pertinent information related to the second user ([0040]–[0041]);

providing the response to the first user, wherein the response including the yes/no answer and the assurance level is a minimum subset or derivative of the data that is required to answer the first request, wherein the data of the second user stored by the trust system is encrypted, such that the second user maintains control of private information while the second user establishes trust with the first user via the response provided to the first user ([0042] [0049]; [0035]).
Ross does not expressly disclose authenticating the one or more external sources of the data using digital signatures.
The Examiner takes Official Notice that authenticating one or more external sources of data using digital signatures is old and well-known in this art.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ross to include the old and well-known authentication technique. One would have been motivated to do so in order to cryptographically verify the trusted validator.
Furthermore Ross does not expressly disclose an amount of the data of the second user disclosed to the first user is limited based on authorization given by the second user in at least one of the second request, a separate request, and privacy settings; and wherein the data of the 
Primarily, the above limitations, i.e., an amount of the data of the second user disclosed to the first user is limited based on authorization given by the second user in at least one of the second request, a separate request, and privacy settings; and wherein the data of the second user stored by the trust system requires explicit approval by the second user for dissemination, are not positively recited method steps and do not affect any positively recited method step in a manipulative sense, and therefore are not given weight in determining the patentability of method claim 1.
Alternatively, Landis teaches an amount of data of a second user disclosed to a first user is limited based on authorization given by the second user in at least one of a second request, a separate request, and privacy settings; and wherein the data of the second user stored by a trust system requires explicit approval by the second user for dissemination ([0037]–[0038]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Ross to include the control features taught by Landis in order to allow the user to control dissemination of his/her personal information.
As per claim 2, Ross, Official Notice, and Landis further teach the computer-implemented method of claim 1, wherein the data is encrypted and opaque to the trust system and details of the first request are only visible between the first and second users (Ross, [0035]; the phrase “details of the first request are only visible between the first and second users” is not a method step and does not affect a method step in a manipulative sense, and therefore is not given patentable weight).

As per claim 4, Ross, Official Notice, and Landis further teach the computer-implemented method of claim 1, wherein the data acquisition comprises linking physical information gathered electronically comprising one or more of photographing physical credentials, using video of the second user, taking real-time photos of the second user, monitoring a location history of the second user, taking a fingerprint of the second user, and matching photos of the second user with third party photos (Ross, [0030] [0043]).
As per claim 5, Ross, Official Notice, and Landis further teach the computer-implemented method of claim 1, wherein the data acquisition comprises utilizing electronic information for proofing comprising one or more of aggregating online accounts, monitoring shopping history, and monitoring social media activity (Ross [0037]).
As per claim 6, Ross, Official Notice, and Landis further teach the computer-implemented method of claim 1, wherein the data acquisition comprises utilizing electronic information for proofing by capturing and understanding behavior on a user device of the second user (Landis [0045]).
As per claim 7, Ross, Official Notice, and Landis further teach the computer-implemented method of claim 1, wherein the first user and the second user are in close proximity and utilize one of Near Field Communications, Personal Area Network, Bluetooth Low Energy, or sensors in the mobile device to provide peer proofing of identity or attributes (“wherein” 
As per claim 8. Ross, Official Notice, and Landis further teach the computer-implemented method of claim 1, wherein the data comprises identity information and attribute information (Ross, as cited above).
As per claim 9, Ross, Official Notice, and Landis further teach the computer-implemented method of claim 1, wherein the data acquisition collects the data, classifies the data, normalizes the data, and provides the assurance level of the data (Ross as cited above; the Examiner also takes Official Notice that classifying and normalizing data is old and well-known and one of ordinary skill would have been motivated to add such well-known techniques to provide statistical reports on collected data).
As per claim 10, Ross, Official Notice, and Landis further teach the computer-implemented method of claim 9, wherein the assurance level of the data is variable and determined on multiple factors; aging/staleness of the data, a source of the data, a confidence of the source, corroboration of the data, and context of the first users planned use of the data (Ross as cited; “wherein” clause is not given patentable weight, since it does not set forth a method step or limitations that affect a method step in a manipulative sense).
Claims 11–20 contain language similar to claims 1–10 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 11–20 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 
interrogate “1. To examine by questioning formally or officially. See Synonyms at ask. 2. Computers To transmit a signal for setting off an appropriate response.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
attest “2. a. To certify by signature or oath: attest a will. b. To certify in an official capacity.” American Heritage Dictionary of the English Language, Fifth Edition. (2011).
Response to Arguments
The previous rejection under 35 U.S.C. § 101 is withdrawn because the claimed “searching the corresponding user device of the second user and authenticating the one or more external sources of the data using digital signatures” imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea, and therefore provides a practical application.
The remaining arguments have been fully considered but are moot in view of the new grounds of rejection herein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685